UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 12, 2007 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 001-07791 72-1424200 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1615 Poydras Street New Orleans, Louisiana 70112 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(504) 582-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events McMoRan Exploration Co. issued a press release, dated July 12, 2007, announcing that theFlatrock exploratory prospect, located in OCS Block 310 at South Marsh Island Block 212 in approximately 10 feet of water, has been drilled to a measured depth of 16,500 feet and has been logged with wireline logs, which have indicated a potential major discovery (see Exhibit 99.1). Item 9.01Financial Statements and Exhibits (d) Exhibits. The Exhibit included as part of this Current Report is listed in the attached Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McMoRan Exploration Co. By: /s/ C. Donald Whitmire, Jr. C. Donald Whitmire, Jr. Vice President and Controller - Financial Reporting (authorized signatory and Principal Accounting Officer) Date:July 12, 2007 McMoRan Exploration Co. Exhibit Index Exhibit Number 99.1 Press Release dated July 12, 2007, titled “McMoRan Exploration Co. Announces Discovery Well at Flatrock with Wireline Log Confirmation.”
